Title: From Thomas Jefferson to Elisha Tracy, 9 August 1808
From: Jefferson, Thomas
To: Tracy, Elisha


                  
                     Sir 
                     
                     Monticello Aug. 9. 08.
                  
                  Your favor of July 30. was recieved yesterday and I thank you for the information it contained. it shall be used for the public good only and without compromitting you. the facts it states mark a combination of moral and political depravity which I had hoped less extensive in our country than it seems to be.
                  We have recieved letters from mr Pinckney to the 30th. of May; but they contain nothing interesting. from other sources of information I should judge that the ministry as well as a strong party in England were returning from the desire of war with us which they certainly entertained, and to a wiser view of their interests. if we can weather war at this crisis I think we shall enjoy a long career of peace. I pray you to accept my salutations & assurances of respect. 
                  
                     Th: Jefferson 
                     
                  
               